10-2458-cv
People’s United Bank v. PeoplesBank


                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

Rulings by summary order do not have precedential effect. Citation to a summary order filed on or
after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and
this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this court, a
party must cite either the Federal Appendix or an electronic database (with the notation “summary
order”). A party citing a summary order must serve a copy of it on any party not represented by
counsel.

    At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, at 500 Pearl Street, in the City of New York,
on the 1st day of December, two thousand ten.

Present: ROBERT D. SACK,
         ROBERT A. KATZMANN,
         GERARD E. LYNCH,
                           Circuit Judges.
____________________________________________________________

PEOPLE’S UNITED BANK,

                             Plaintiff-Appellee,

                             - v. -                               No. 10-2458-cv

PEOPLESBANK,

                             Defendant-Appellant,

BANK OF WESTERN MASSACHUSETTS,

                     Consolidated -Defendant.
____________________________________________________________

For Plaintiff-Appellee:                     DAVID H. HERRINGTON (Lawrence B. Friedman,
                                            Arminda B. Bepko, Cleary Gottlieb Steen & Hamilton
                                            LLP; James T. Shearin, Pullman & Comley, LLC,
                                            Bridgeport, CT, on the brief), Cleary Gottlieb Steen &
                                            Hamilton LLP, New York, NY
For Defendant-Appellant:                    DOMINIC FULCO III (Emily A. Gianquinto, on the brief),
                                            Reid & Riege, P.C., Hartford, CT


        Appeal from the United States District Court for the District of Connecticut (Dorsey, J.).

        ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

        Defendant-appellant PeoplesBank appeals from the district court’s denial of

PeoplesBank’s motion for a preliminary injunction to prevent plaintiff-appellee People’s United

Bank (“People’s United”) from using the name “People’s United Bank” in western

Massachusetts, on the ground that its use would infringe PeoplesBank’s mark in violation of

sections 43(a)(1)(A) and (B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A)-(B), and analogous

provisions under Massachusetts state law. After a six-day hearing, the district court concluded

that PeoplesBank had established neither a likelihood of success on the merits nor irreparable

harm and therefore denied the motion. We assume the parties’ familiarity with the underlying

facts, the procedural history of the case, and the issues presented for review.

        To obtain a preliminary injunction, a party must “show (a) irreparable harm and (b) either

(1) likelihood of success on the merits or (2) sufficiently serious questions going to the merits to

make them a fair ground for litigation and a balance of hardships tipping decidedly toward the

party requesting the preliminary relief.” Citigroup Global Mkts., Inc. v. VCG Special

Opportunities Master Fund Ltd., 598 F.3d 30, 35 (2d Cir. 2010) (internal quotation marks

omitted). Section 43(a) of the Lanham Act prohibits a person from using “any word, term, name,

symbol, or device, or any combination thereof . . . which . . . is likely to cause confusion . . . as to

the origin, sponsorship, or approval of [the producer’s] . . . goods, services, or commercial


                                                   2
activities by another person.” 15 U.S.C. § 1125(a)(1)(A). Hence, a plaintiff in a trademark

infringement case seeking a preliminary injunction must show a likelihood of confusion.

Brennan’s, Inc. v. Brennan’s Rest., L.L.C., 360 F.3d 125, 128 (2d Cir. 2004). To determine

likelihood of confusion, a court applies the eight factors outlined in Polaroid Corp. v. Polarad

Electronics Corp., 287 F.2d 492, 495 (2d Cir. 1961). See Charles of the Ritz Group Ltd. v.

Quality King Distribs., Inc., 832 F.2d 1317, 1321 (2d Cir. 1987).

       This Court reviews a district court’s denial of a preliminary injunction for abuse of

discretion. Metro. Taxicab Bd. of Trade v. City of N.Y., 615 F.3d 152, 156 (2d Cir. 2010). “A

district court abuses its discretion when it rests its decision on a clearly erroneous finding of fact

or makes an error of law.” Id. (internal quotation marks omitted). In the context of a trademark

infringement suit, we review the district court’s findings on each of the Polaroid factors under a

deferential standard and will set them aside only for “clear error,” and we review the overall

balance of the Polaroid factors as a legal issue de novo. See Starbucks Corp. v. Wolfe’s Borough

Coffee, Inc., 588 F.3d 97, 105 (2d Cir. 2009).

       To obtain reversal of a district court’s denial of a motion for a preliminary injunction

under the abuse of discretion standard, “appellant has a formidable hurdle to overcome.”

Brennan’s, 360 F.3d at 129. Here, PeoplesBank cannot overcome that hurdle. We find no clear

error in the district court’s analysis of the individual Polaroid factors, and we also conclude,

based on our de novo review, that the district court’s balancing of those factors in favor of

People’s United was not erroneous. Nor did the district court commit any legal error in

evaluating PeoplesBank’s Massachusetts state law claims under the same standard for the

Lanham Act claims. See, e.g., Boston Athletic Ass’n v. Sullivan, 867 F.2d 22, 28 n.4 (1st Cir.


                                                   3
1989) (“[T]rademark infringement is defined in essentially the same terms under both the

Lanham Act and [Massachusetts] state law.”). Since PeoplesBank was unable to establish a

likelihood of confusion under either federal or state law from People’s United’s intended use of

its mark, the district court’s decision to deny PeoplesBank’s motion for a preliminary injunction

was not an abuse of discretion.

       We have considered PeoplesBank’s remaining arguments and find them to be without

merit. Accordingly, for the foregoing reasons, we AFFIRM the judgment of the district court.

                                                 FOR THE COURT:
                                                 CATHERINE O’HAGAN WOLFE, CLERK




                                                 4